Citation Nr: 1417183	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-05 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a left hip disability.

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for a left ankle disability.

11.  Entitlement to an initial disability rating in excess of 10 percent for a chronic right ankle disability.

12.  Entitlement to an increased rating for paroxysmal atrial fibrillation, to include dizziness, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  In December 2012, he submitted additional evidence accompanied by a waiver of RO consideration.  The Board also notes that additional VA treatment records have been associated with the Virtual VA claims file since the most recent SSOC in April 2012, and those records were not accompanied by a waiver of RO consideration.  To the extent that those records relate to the right ankle disability, the Board is granting the full benefit sought, and consideration of those records at this time is not prejudicial to the Veteran.  

The issues of an increased rating for a heart disability and service connection for neck, headache, low back, bilateral shoulder, bilateral hip, bilateral knee, and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's right ankle disability is characterized by stiffness, limitation of motion, and pain, as well as subjective complaints of instability, and more nearly approximates marked limitation of motion.


CONCLUSION OF LAW

The criteria for a 20 percent rating for a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

At his November 2012 Board hearing, the Veteran indicated that he was seeking a 20 percent rating for his right ankle disability, and that a grant of a 20 percent evaluation would satisfy his appeal.  Because the Veteran limited his appeal to a 20 percent rating, see AB v. Brown, 6 Vet. App. 35, 38 (1993), and since the Board finds that the evidence supports entitlement to that rating, no discussion of VA's duty to notify or assist is necessary as he is being awarded a complete grant of the benefit sought on appeal.

The Board finds that a higher 20 percent rating is warranted as the Veteran's overall right ankle disability more nearly approximates marked limitation of motion.  Limitation of right ankle motion was demonstrated during VA examinations in July 2008 and January 2012, and was also noted during VA treatment in October 2007 and October 2008.  Additionally, the July 2008 VA examiner noted the right ankle to have a little less inversion capacity when compared to the left, as well as stiffness and thickening of the ankle mortis.  The Veteran has reported use of an ankle brace as early as April 2005, and VA treatment records and examination reports also show that the Veteran has been proscribed prosthetic, a night splint, and braces for his right ankle.  During his November 2012 hearing, the Veteran testified that because of his right ankle problems, he has to wear a brace and take pain medication on a daily basis. 

When considering the objective evidence of limitation of motion, combined with the daily use of an ankle brace and pain medication, and the Veteran's reports of constant pain, buckling, and instability, the Board finds the Veteran's right ankle disability more nearly approximates a higher 20 percent rating under Diagnostic Code 5271.  Further, the 20 percent rating applies throughout the appeal.  

The Board further finds that a higher rating is not available under other diagnostic codes.  A 20 percent rating is the highest rating available under Diagnostic Code 5271.  Further, there is neither lay report nor medical evidence of ankylosis, or malunion of the tibia or fibula.  Thus, a higher rating is not available under Diagnostic Codes 5270 or 5262.

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the primary manifestations of the Veteran's right ankle disorder-namely, limitation of motion, pain, and functional loss.  Indeed, for all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Moreover, the Board has considered the additional complaints of instability and buckling in assigning a higher rating.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his right ankle disability renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A 20 percent rating for a right ankle disability is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

The Veteran testified at his November 2012 videoconference hearing that his heart disability, diagnosed as paroxysmal atrial fibrillation, has worsened since the most recent VA examination, which was conducted in January 2012.  See transcript, p. 9.  Moreover, that examination is now more than two years old.  As the Veteran's heart disability may have increased in severity since the last examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of that disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Regarding the service connection claims, in El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Here, because there is no medical opinion addressing the secondary aspect of the Veteran's headache, neck, back, bilateral shoulder, bilateral hip, bilateral knee, and left ankle disability claims, i.e., whether he has a headache, neck, back, shoulder, hip, knee, or left ankle disability that was caused or aggravated by his service-connected disabilities, to include the aggregate impact of those disorders, the Board finds that soliciting such an opinion is necessary to adjudicate this appeal.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his headache, neck, back, shoulder, heart, hip, knee, and left ankle disabilities that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his headache, neck, back, shoulder, hip, knee, and left ankle disabilities, and the nature and severity of his heart symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's service-connected heart disability, provide him with an appropriate VA examination to determine the nature and severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should report all pertinent findings.

The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations conducted in July 2008, December 2009, and January 2012; his VA treatment records; his testimony at the November 2012 Board videoconference hearing; and any lay and clinical evidence suggesting that his overall heart symptoms have worsened.  The examiner should also discuss the impact that the Veteran's heart disability has on his ability to secure and maintain substantially gainful employment.

4.  Then, schedule the Veteran for appropriate VA examinations to determine the nature, extent, onset and etiology of any headache, neck, back, shoulder, hip, knee, and left ankle disability found to be present. 

The claims folder must be made available to and be reviewed by the examiners in conjunction with the examinations.  The examiners must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA. 

All indicated studies should be performed and all findings should be reported in detail. 

For any headache, neck, back, shoulder, hip, knee, or left ankle disability diagnosed, the respective examiners are requested to offer an opinion as to whether it is at least as likely as not that the diagnosed disability is related to or had its onset in service, to include the Veteran's duties as a bridge crewman in service.

The appropriate examiner is also requested to offer an opinion as to whether it is at least as likely as not that any diagnosed neck, back, shoulder, hip, knee, or left ankle disability was caused OR aggravated by the Veteran's service-connected disabilities, to include the aggregate impact of those disorders, which include a chronic right ankle strain, bilateral pes planus, and bilateral plantar fasciitis.

The appropriate examiner is also requested to offer an opinion as to whether it is at least as likely as not that any diagnosed headache disability was caused OR aggravated by the Veteran's heart disability, any other service-connected disability, or the aggregate impact of those disabilities.  

If aggravation is found, the examiners must note the baseline level of severity of the disability prior to aggravation by the service-connected disability.

The rationale for all opinions expressed should be provided in a legible report.

5.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


